 Case 1:20-cv-00583-CFC Document 12 Filed 06/19/20 Page 1 of 3 PageID #: 67




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

SMILEDIRECTCLUB, LLC,                     )
                                          )
                   Plaintiff,             )
                                          )
         v.                               )   C.A. No. 20-583 (CFC)
                                          )
CANDID CARE CO.,                          )
                                          )
                   Defendant.             )


     DEFENDANT CANDID CARE CO.’S MOTION TO DISMISS
   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

              Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant

Candid Care Co. (“Defendant” or “Candid”) moves to dismiss Plaintiff

SmileDirectClub, LLC’s (“Plaintiff” or “SDC”) Complaint for failure to state a

claim upon which relief can be granted.

              The grounds for this Motion are more fully set forth in Defendant

Candid Care Co.’s Opening Brief in Support of Its Motion to Dismiss Pursuant to

Federal Rule of Civil Procedure 12(b)(6), filed contemporaneously herewith and

incorporated by reference.
 Case 1:20-cv-00583-CFC Document 12 Filed 06/19/20 Page 2 of 3 PageID #: 68




                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                   /s/ Rodger D. Smith II

                                   Rodger D. Smith II (#3778)
                                   1201 North Market Street
                                   P.O. Box 1347
                                   Wilmington, DE 19899
                                   (302) 658-9200
                                   rsmith@mnat.com

OF COUNSEL:                        Attorneys for Defendant Candid Care Co.

Michael P. Sandonato
Sean M. McCarthy
VENABLE LLP
Rockefeller Center
1270 6th Avenue
New York, NY 10020
(212) 307-5500

Edmund J. Haughey
VENABLE LLP
600 Massachusetts Avenue, NW
Washington, DC 20001
(202) 344-4000

June 19, 2020




                                     2
 Case 1:20-cv-00583-CFC Document 12 Filed 06/19/20 Page 3 of 3 PageID #: 69




                           CERTIFICATE OF SERVICE

             I hereby certify that on June 19, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

             I further certify that I caused copies of the foregoing document to be

served on June 19, 2020, upon the following in the manner indicated:

Kevin M. Capuzzi                                              VIA ELECTRONIC MAIL
Noelle B. Torrice
BENESCH FRIEDLANDER COPLAN & ARONOFF
222 Delaware Avenue, Suite 801
Wilmington, DE 19801
Attorneys for Plaintiff SmileDirectClub, LLC

Manish K. Mehta, Esquire                                      VIA ELECTRONIC MAIL
Suzanne M. Alton de Eraso, Esquire
Kalpesh K. Shah, Esquire
BENESCH FRIEDLANDER COPLAN & ARONOFF
71 South Wacker Drive, Suite 1600
Chicago, IL 60606
Attorneys for Plaintiff SmileDirectClub, LLC

Michael S. Weinstein, Esquire                                 VIA ELECTRONIC MAIL
BENESCH FRIEDLANDER COPLAN & ARONOFF
200 Public Square, Suite 2300
Cleveland, OH 44114
Attorneys for Plaintiff SmileDirectClub, LLC



                                         /s/ Rodger D. Smith II

                                         Rodger D. Smith II (#3778)
